DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Applicant's arguments, filed 7/11/2022, indicated that a specification amendment and a terminal disclaimer were filed in response to the Non-Final Rejection that was mailed on 4/11/2022.   However, neither the specification amendment nor the terminal disclaimer was found in the record.  Therefore, the previous specification objection and rejection of the claims on the ground of obvious-type double patenting have been maintained.


Allowable Subject Matter
Claims 21-40 are allowable over the prior art.  However, the claims remain rejected under non-statutory double patenting.



Specification
The disclosure is objected to because of the following:  Paragraph [008] of the Specification states that … 
…. This Summary is not intended to identify key features or essential features of the claimed subject matter, nor is it intended to be used to limit the scope of the claimed subject matter….

This contradicts 37 CFR §1.73 which states that the summary should “be commensurate with the invention as claimed”.  MPEP §608.01(d) further adds that “the summary should be directed to the specific invention being claimed”.  Additionally, anything in the disclosure can/will be used to help determine the scope of the claimed subject matter (e.g., for interpreting a claim’s meaning).  The Office recommends deleting the sentence.  Applicant is respectfully reminded to review the specification/abstract/claims/drawings for all informalities.    
Appropriate correction is required.



Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 are rejected on the grounds of nonstatutory double patenting as each being unpatentable over independent claims 1 and 19 of U.S. Patent No. 10,841,377.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

The language of the body of each of the independent claims (21, 31 and 37) of the instant application substantially appears within the body of each of the independent claims (1 and 19) of patent no. 10,841,377.  Note that the conflicting claims of patent no. 10,841,377contain some additional or substantially similar language (e.g., individual v. party, center v. centre), and the independent claims of the instant application are directed to a single (data resource) whereas the conflicting patent is directed to multiple (data resources).  Therefore, the independent claims of the instant application are for the most part broader that the independent claims of patent no. 10,841,377.  See further discussion below.
First:  It is noted that elimination of a step/element/function (i.e, broadening the claims) is indicative of obviousness.  See, for example, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 195) indicating that deleting a switch member and thereby eliminating its function was an obvious expedient.  
Second:  It is noted that one difference in the claims is that independent method claims 31 and 37 of the instant application change subject matter category vice substantially similar independent storage claim 19 of the conflicting patent.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change subject matter categories because a method would enable one to implement an invention on any platform.
Third:  It is noted that if one can implement functionality on or using multiple elements, it is an obvious variant to implement it on or use only one element.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because one may not have more than one element on which to perform the invention’s functionality.  
Additionally:  It is noted that the dependent claims are directed to extra-solution activities such as user input, change of storage locations and change of wording from region to area.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because one may not have more than one element on which to perform the invention’s functionality.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




July 18, 2022